     Case
      Case1:19-cr-00705-WHP
           1:19-cr-00705-WHP Document
                              Document33-1 Filed06/11/20
                                       34 Filed  06/11/20 Page
                                                           Page11ofof22



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - x
                                   :
UNITED STATES OF AMERICA           : Order Excluding Time
                                   :
     v.                            : 19 Cr. 705 (WHP)
                                   :
SHAQUILLE PERKINS,                 :
                                   :
     Defendant.                    :
                                   :
- - - - - - - - - - - - - - - - - - x

     The Court has received a request by GEOFFREY S. BERMAN,

United States Attorney for the Southern District of New York, by

Assistant United States Attorney Kevin Sullivan, requesting that

the time period from May 18, 2020, the date of the previously

scheduled trial, to October 5, 2020, the date of the newly

scheduled trial, be excluded from the computation of the time

period within which trial of the charges against the defendant

must commence, pursuant to the Speedy Trial Act of 1974, 18

U.S.C. § 3161(h)(7)(A), and the District Court’s Standing Order

Relating to the Extension of Time Under the Speedy Trial Act, In

re Coronavirus/COVID-19 Pandemic, No. M-10-468 (CM), dated April

20, 2020 (Dkt. 197).     The Government seeks the exclusion of the

foregoing period in the interest of justice permit additional

time for the current public health crisis to resolve, for the

parties to prepare for trial, and for the Court to assemble a

venire panel for jury selection.       Full consideration having been

given to the matter set forth therein, it is hereby
     Case
      Case1:19-cr-00705-WHP
           1:19-cr-00705-WHP Document
                              Document33-1 Filed06/11/20
                                       34 Filed  06/11/20 Page
                                                           Page22ofof22



     ORDERED that the time between May 18, 2020, and October 5,

2020, be excluded from the computation of the time period within

which trial of the charges against the defendant must commence,

pursuant to the Speedy Trial Act of 1974, 18 U.S.C. §

3161(h)(7)(A), and the District Court’s Standing Order Relating

to the Extension of Time Under the Speedy Trial Act, In re

Coronavirus/COVID-19 Pandemic, No. M-10-468 (CM), dated April

20, 2020 (Dkt. 197). The Court finds that this exclusion of time

serves the ends of justice and outweighs the interest of the

public and the defendant in a speedy trial.
                           This Court also finds that it is unlikely that a venire can be summoned
Dated: New York, NY        any sooner than the scheduled trial date of October 5, 2020.
     11 2020
June __,


                            ____________________________________
                            THE HONORABLE WILLIAM H. Pauley III
                            UNITED STATES DISTRICT JUDGE
                            SOUTHERN DISTRICT OF NEW YORK
